PUBLISHED ORDER

The Court of Appeals issued its opinion in this case on August 31, 1995. The Commissioner of the Department of Insurance petitioned for transfer. Transfer was granted on March 11,1996.
Before the Court could issue its opinion on transfer, the Attorney General filed on behalf of the petitioner and others a “Notice of Settlement and Stipulation for Dismissal of Appeal.” The Attorney General advises the Court that the matters previously in dispute have been resolved and settled as to all parties to the appeal.
Being duly advised, the Court now DISMISSES this appeal. Transfer was granted in this ease, vacating Mortell v. Mutual Security Life Insurance Co., 655 N.E.2d 110 (Ind. Ct.App.1995). Ind.Appellate Rule 11(B)(3).
The Clerk is directed to send copies of this order to Michael Armey, Warsaw, Indiana 46581-0770; to Thomas Lemon, Warsaw, Indiana 46581-0770; to Terry Duga, Indianapolis, Indiana 46204; to James Posey, Fort Wayne, Indiana 46802; to Annette Bieseeker, Indianapolis, Indiana 46208; to Jeffrey Modi-sett, Attorney General of Indiana; to West Publishing; and to all counsel of record.
SHEPARD, C.J., and SULLIVAN, and . SELBY, JJ., vote to dismiss the appeal.
DICKSON, J., votes that transfer was improvidently granted and would have denied transfer.
BOEHM, J., is not participating.